Title: To Thomas Jefferson from David Gelston, 24 March 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York March 24th. 1806
                        
                        I have this day received by the Ship Heart of Oak, from Marseilles, bill of lading for two cases wine, for
                            which, I shall pay freight, duties &c and ship to Washington, or its vicinity, by first proper opportunity,
                            unless, I receive your directions to the contrary—
                        with great respect, I have the honor to be, Sir, your obedient servant,
                        
                            David Gelston
                            
                        
                    